
Exhibit 10.1
 
 




SHARE EXCHANGE AGREEMENT
 
This Share Exchange Agreement, dated as of March 17, 2017, (this "Agreement") by
and among AMMO, Inc., a private Delaware corporation (hereinafter referred to as
"PRIVCO"), the shareholders of PRIVCO set forth on Schedule I hereto (the
"PRIVCO Shareholders"), and AMMO, Inc. (formerly Retrospettiva, Inc.), a
publicly traded Delaware corporation (hereinafter referred to as "AMMO"), and
the controlling stockholders of AMMO set forth on Schedule II hereto (the "AMMO
Controlling Stockholders").
 
WHEREAS, the PRIVCO Shareholders own Seventeen Million Two Hundred Eighty-Five
Thousand Eight Hundred (17,285,800) shares of PRIVCO, which represents 100% of
the issued and outstanding shares of PRIVCO (such shares being hereinafter
referred to as the "PRIVCO Shares"); and
 
WHEREAS, (i) the PRIVCO Shareholders and PRIVCO believe it is in their
respective best interests for the PRIVCO Shareholders to exchange 100% of the
PRIVCO Shares for 17,285,800 newly-issued shares of common stock, $0.001 par
value per share, of AMMO (such shares being hereinafter referred to as the "AMMO
Shares"); and (ii) AMMO believes it is in its best interest and the best
interest of its stockholders to acquire the PRIVCO Shares in exchange for the
AMMO Shares, all upon the terms and subject to the conditions set forth in this
Agreement (the "Share Exchange"); and
 
WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the "Code"); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the "Securities Act"); and


WHEREAS, it is the intention of the parties that upon the Closing (as
hereinafter defined): (i) PRIVCO shall become a wholly owned subsidiary of AMMO;
and (ii) AMMO shall assume ownership and title to the assets of PRIVCO.
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE I
 
EXCHANGE OF PRIVCO SHARES FOR AMMO SHARES
 
Section 1.1 Agreements to Exchange PRIVCO Shares for AMMO Shares. On the Closing
Date (as hereinafter defined) and upon the terms and subject to the conditions
set forth in this Agreement, the PRIVCO Shareholders shall assign, transfer,
convey and deliver the PRIVCO Shares to AMMO and in consideration and exchange
for the PRIVCO Shares, AMMO shall issue, transfer, convey and deliver the AMMO
Shares to the PRIVCO Shareholders.
  
Section 1.2 Closing and Actions at Closing. The closing of the Share Exchange
(the "Closing") shall take place remotely via the exchange of documents and
signatures at 10:00 a.m. Pacific Time on the day the conditions to closing set
forth in Articles V and VI herein have been satisfied or waived, or at such
other time and date as the parties hereto shall agree in writing (the "Closing
Date").
 
Section 1.3  Directors of AMMO at Closing Date. On the Closing Date, the current
directors of AMMO, Fred Wagenhals shall remain on the board of directors of AMMO
(the "AMMO Board").
 
Section 1.4  Officers of AMMO at Closing Date. On the Closing Date, the AMMO
Board shall affirm Fred Wagenhals to serve as Chief Executive Officer and
President, and appoint Ron Shostack to serve as Chief Financial Officer of the
Company.


ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF AMMO
 
AMMO and the AMMO Controlling Stockholders represent, warrant and agree that all
of the statements in the following subsections of this Article II are true and
complete as of the date hereof.
 
 
1

--------------------------------------------------------------------------------


 
Section 2.1  Corporate Organization
 
A.  AMMO is a public corporation duly organized, validly existing and in good
standing under the laws of Delaware, and has all requisite corporate power and
authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
AMMO. "Material Adverse Effect" means, when used with respect to AMMO, any
event, occurrence, fact, condition, change or effect, which, individually or in
the aggregate, would reasonably be expected to be materially adverse to the
business, operations, properties, assets, condition (financial or otherwise), or
operating results of AMMO, or materially impair the ability of AMMO to perform
its obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement; or (ii) changes in the U.S.
securities markets generally.
 
B.  Copies of the Articles of Incorporation and Bylaws of AMMO with all
amendments thereto, as of the date hereof (the "AMMO Charter Documents"), have
been furnished to PRIVCO, and such copies are accurate and complete as of the
date hereof. The minute books of AMMO are current as required by law, contain
the minutes of all meetings of the AMMO Board and stockholders of AMMO from its
date of incorporation to the date of this Agreement, and adequately reflect all
material actions taken by the AMMO Board and stockholders of AMMO. AMMO is not
in violation of any of the provisions of the AMMO Charter Documents.
 
Section 2.2  Capitalization of AMMO.
 
A.  The authorized capital stock of AMMO consists of 100,000,000 shares
authorized as common stock, par value $0.001, of which 1,077,056 shares of
common stock are issued and outstanding, immediately prior to this Share
Exchange, subject to and conditioned upon the consummation of the actions
described in Sections 5.2 and 5.3.  
 
B.  All of the issued and outstanding shares of common stock of AMMO immediately
prior to this Share Exchange are, and all shares of common stock of AMMO when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, will have been issued in compliance with
all applicable U.S. federal and state securities laws and state corporate laws,
and will have been issued free of preemptive rights of any security holder.
Except with respect to securities to be issued in connection with the Share
Exchange and to the PRIVCO Shareholders pursuant to the terms hereof, as of the
date of this Agreement there are no outstanding or authorized options, warrants,
agreements, commitments, conversion rights, preemptive rights or other rights to
subscribe for, purchase or otherwise acquire or receive any shares of AMMO's
capital stock, nor are there or will there be any outstanding or authorized
stock appreciation, phantom stock, profit participation or similar rights,
pre-emptive rights or rights of first refusal with respect to AMMO or any
capital or common stock, or any voting trusts, proxies or other agreements,
understandings or restrictions with respect to the voting of AMMO's capital
stock. There is no registration or anti-dilution rights, and there is no voting
trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which AMMO is a party or by which it is bound with respect to
any equity security of any class of AMMO. AMMO is not a party to, and it has no
knowledge of, any agreement restricting the transfer of any shares of the
capital stock of AMMO.  The issuance of all of the shares of AMMO described in
this Section 2.2 have been, or will be, as applicable, in compliance with U.S.
federal and state securities laws and state corporate laws and no stockholder of
AMMO has any right to rescind or bring any other claim against AMMO for failure
to comply with the Securities Act, or state securities laws.
  
Section 2.3 Outstanding Warrants. As of the date of this Agreement, there are no
outstanding and unexercised warrants issued by AMMO.


Section 2.4  Outstanding Agreements.  There are no outstanding agreements to
which AMMO is a party or any agreements contemplated by AMMO.


Section 2.5  Subsidiaries and Equity Investments. AMMO does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity.
 
2

--------------------------------------------------------------------------------

 
 
Section 2.6 Authorization, Validity and Enforceability of Agreements. AMMO has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement (collectively
the "Agreements") to perform its obligations hereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of the
Agreements by AMMO and the consummation by AMMO of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary corporate action
of AMMO, and no other corporate proceedings on the part of AMMO are necessary to
authorize the Agreements or to consummate the transactions contemplated hereby
and thereby. The Agreements constitute the valid and legally binding obligation
of AMMO and is enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally. AMMO does not need to give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other party in order for it to consummate the transactions
contemplated by any of the Agreements, other than filings that may be required
or permitted under states securities laws, the Securities Act and/or the
Securities Exchange Act of 1934, as amended (the "Exchange Act") resulting from
the issuance of the AMMO Shares in connection with the Share Exchange.


Section 2.7  No Conflict or Violation. Neither the execution and delivery of the
Agreements by AMMO, nor the consummation by AMMO of the transactions
contemplated thereby will: (i) contravene, conflict with, or violate any
provision of the AMMO Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which AMMO is subject; (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which AMMO is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of AMMO's assets, including without limitation, the AMMO
Shares.
 
Section 2.8  Agreements. Except as disclosed on documents filed with the
Securities and Exchange Commission (the "Commission"), AMMO is not a party to or
bound by any contracts, including, but not limited to, any:
 
A.  employment, advisory or consulting contract;
 
B.  plan providing for employee benefits of any nature, including any severance
payments;
 
C.  lease with respect to any property or equipment;
 
D.  contract, agreement, understanding or commitment for any future expenditure
in excess of $25,000 in the aggregate;
 
E.  contract or commitment pursuant to which it has assumed, guaranteed,
endorsed, or otherwise become liable for any obligation of any other person,
entity or organization; or
 
F.  agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement, except
with respect to the AMMO Shares to be issued pursuant to this Agreement.
 
AMMO has provided to PRIVCO prior to the date of this Agreement, true, correct
and complete copies of each contract (whether written or oral), including each
amendment, supplement and modification thereto (the "AMMO Contracts").  AMMO
shall satisfy all liabilities due under the AMMO Contracts as of the date of
Closing.  All such liabilities shall be satisfied or released at or prior to
Closing.  


Section 2.9  Litigation. There is no action, suit, proceeding or investigation
("Action") pending or, to the knowledge of AMMO, currently threatened against
AMMO or any of its affiliates, that may affect the validity of this Agreement or
the right of AMMO to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of AMMO, currently threatened against AMMO or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against or relating to AMMO or any of its affiliates. Neither AMMO nor any of
its affiliates is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no Action by AMMO or any of its affiliates relating to
AMMO currently pending or which AMMO or any of its affiliates intends to
initiate.
 
 
3

--------------------------------------------------------------------------------


 
Section 2.10  Compliance with Laws. AMMO has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.
 
Section 2.11  Financial Statements; SEC Filings.
 
A.  AMMO's financial statements (the "Financial Statements") contained in its
periodic reports filed with the SEC have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America ("U.S. GAAP") applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of AMMO as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. AMMO has no material liabilities (contingent or otherwise). AMMO is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. AMMO maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.
 
B. AMMO has made all filings with the SEC under the Securities Act and the
Exchange Act since becoming active again in 2007 (the "Public Reports"). Each of
the Public Reports has complied in all material respects with the applicable
provisions of the Securities Act, the Exchange Act, and the Sarbanes/Oxley Act
of 2002 (the "Sarbanes/Oxley Act") and/or regulations promulgated thereunder.
None of the Public Reports, as of their respective dates, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading. There has been no event, fact
or circumstance that would cause any certification signed by any officer of AMMO
in connection with any Public Report pursuant to the Sarbanes/Oxley Act to be
untrue, inaccurate or incorrect in any respect. There has been no revocation
order, suspension order, injunction or other proceeding or law affecting the
trading of AMMO's common stock, it being acknowledged that none of AMMO's
securities are approved or listed for trading on any exchange or quotation
system.
 
Section 2.12  Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, AMMO Board minutes and financial and other records of
whatsoever kind of AMMO have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of AMMO. AMMO maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management's
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.
 
Section 2.13  Employee Benefit Plans. AMMO does not have any "Employee Benefit
Plan" as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.
 
Section 2.14  Tax Returns, Payments and Elections. AMMO has filed all Tax (as
defined below) returns, statements, reports, declarations and other forms and
documents (including, without limitation, estimated tax returns and reports and
material information returns and reports) ("Tax Returns") required pursuant to
applicable law to be filed with any Tax Authority (as defined below). All such
Tax Returns are accurate, complete and correct in all material respects, and
AMMO has timely paid all Taxes due and adequate provisions have been and are
reflected in AMMO's Financial Statements for all current taxes and other charges
to which AMMO is subject and which are not currently due and payable. None of
AMMO's federal income tax returns have been audited by the Internal Revenue
Service. AMMO has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against AMMO for any period, nor of any basis for
any such assessment, adjustment or contingency. AMMO has withheld or collected
from each payment made to each of its employees, if applicable, the amount of
all Taxes (including, but not limited to, U.S. income taxes and other foreign
taxes) required to be withheld or collected therefrom, and has paid the same to
the proper Tax Authority. For purposes of this Agreement, the following terms
have the following meanings: "Tax" (and, with correlative meaning, "Taxes" and
"Taxable") means any and all taxes including, without limitation, (x) any net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, transfer, franchise, profits, value added, net worth, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, custom, duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or any penalty, addition to tax or additional amount
imposed by any U.S., local or foreign governmental authority or regulatory body
responsible for the imposition of any such tax (domestic or foreign) (a "Tax
Authority"), (y) any liability for the payment of any amounts of the type
described in (x) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any taxable period or as the result of being a
transferee or successor thereof, and (z) any liability for the payment of any
amounts of the type described in (x) or (y) as a result of any express or
implied obligation to indemnify any other person or entity.
 
 
4

--------------------------------------------------------------------------------

 
Section 2.15  No Debt Obligations. AMMO has no debt obligations or liabilities
of any kind whatsoever other than with respect to the transactions contemplated
hereby. AMMO is not a guarantor of any indebtedness of any other person, entity
or corporation.
 
Section 2.16  No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to AMMO or any of their affiliates with
respect to the transactions contemplated by this Agreement.
 
Section 2.17  No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by AMMO to arise,
between AMMO and any accountants and/or lawyers formerly or presently engaged by
AMMO. AMMO is current with respect to fees owed to its accountants and lawyers.
 
Section 2.18 [Reserved].
 
Section 2.19 Absence of Undisclosed Liabilities. Except as specifically
disclosed in the Public Reports: (A) there has been no event, occurrence or
development that has resulted in or could result in a Material Adverse Effect;
(B) AMMO has not incurred any liabilities, obligations, claims or losses,
contingent or otherwise, including debt obligations, other than professional
fees to be paid prior to Closing; (C) AMMO has not declared or made any dividend
or distribution of cash or property to its shareholders, purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock, or
issued any equity securities other than with respect to transactions
contemplated hereby; (D) AMMO has not made any loan, advance or capital
contribution to or investment in any person or entity; (E) AMMO has not
discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business; (F) AMMO has not suffered any l losses or waived
any rights of material value, whether or not in the ordinary course of business,
or suffered the loss of any material amount of prospective business; and (G)
except for the Share Exchange, AMMO has not entered into any transaction other
than in the ordinary course of business, or entered into any other material
transaction, whether or not in the ordinary course of business.
 
Section 2.20  No Integrated Offering. AMMO does not have any registration
statement pending before the Commission or currently under the Commission's
review and since inception, except as contemplated under this Agreement, AMMO
has not offered or sold any of its equity securities or debt securities
convertible into shares of common stock.
 
Section 2.21  Employees.
 
A.  Other than our CEO, Fred W. Wagenhals, AMMO has no employees.
 
B.  AMMO does not have any officers or directors. No director or officer of AMMO
is a party to, or is otherwise bound by, any contract (including any
confidentiality, non-competition or proprietary rights agreement) with any other
person that in any way adversely affects or will materially affect (a) the
performance of his or her duties as a director or officer of AMMO or (b) the
ability of AMMO to conduct its business.
 
Section 2.22  No Undisclosed Events or Circumstances. No event or circumstance
has occurred or exists with respect to AMMO or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by AMMO but which has not been so publicly announced or disclosed. AMMO has not
provided to PRIVCO, or the PRIVCO Shareholders, any material non-public
information or other information which, according to applicable law, rule or
regulation, was required to have been disclosed publicly by AMMO but which has
not been so disclosed, other than with respect to the transactions contemplated
by this Agreement and/or the Share Exchange.
 
Section 2.23 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of AMMO or the
AMMO Controlling Stockholders in connection with the transactions contemplated
by this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein and/or therein not misleading.
 
5

--------------------------------------------------------------------------------

 


Section 2.24  No Assets or Real Property. Except as set forth on the most recent
Financial Statements, AMMO does not have any assets of any kind.  AMMO does not
own or lease any real property.
 
Section 2.25  Interested Party Transactions.  Except as disclosed herein and in
Commission filings, no officer, director or shareholder of AMMO or any affiliate
or "associate" (as such term is defined in Rule 405 of the Commission under the
Securities Act) of any such person or entity, has or has had, either directly or
indirectly, (a) an interest in any person or entity which: (i) furnishes or
sells services or products which are furnished or sold or are proposed to be
furnished or sold by AMMO; or (ii) purchases from or sells or furnishes to, or
proposes to purchase from, sell to or furnish AMMO any goods or services; or (b)
a beneficial interest in any contract or agreement to which AMMO is a party or
by which it may be bound or affected.
 
Section 2.26   Intellectual Property. AMMO does not own, use or license any
intellectual property in its business as presently conducted.


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF PRIVCO
 
PRIVCO represents, warrants and agrees that all of the statements in the
following subsections of this Article III, pertaining to PRIVCO, are true and
complete as of the date hereof.
 
Section 3.1  Incorporation.  PRIVCO, Inc. ("PRIVCO") is a company duly
incorporated, validly existing, and in good standing under the laws of the State
of Delaware and has the corporate power and is duly authorized under all
applicable laws, regulations, ordinances, and orders of public authorities to
carry on its business in all material respects as it is now being
conducted.  The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of PRIVCO's Memorandum and Articles of Association or Bylaws, or
similar documents.  PRIVCO has taken all actions required by law, its Memorandum
and Articles of Association or Bylaws, or otherwise to authorize the execution
and delivery of this Agreement.  PRIVCO has full power, authority, and legal
capacity and has taken all action required by law, its Memorandum and Articles
of Association or Bylaws, and otherwise to consummate the transactions herein
contemplated.
 
Section 3.2  Authorized Shares.  The authorized capital stock of PRIVCO consists
of 100,000,000 shares authorized as common stock, par value $0.001, of which
17,887,177 shares of common stock are issued and outstanding, immediately prior
to this Share Exchange.   The issued and outstanding shares are validly issued,
fully paid, and non-assessable and not issued in violation of the preemptive or
other rights of any person.  As of the date of this Agreement, there are no
outstanding and unexercised warrants of PRIVCO.
 
Section 3.3  Subsidiaries and Predecessor Corporations.   PRIVCO has no
subsidiaries.
 
Section 3.4  Financial Statements. PRIVCO has kept all books and records since
inception and such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved. The balance sheets are true and accurate and present fairly as
of their respective dates the financial condition of PRIVCO.  As of the date of
such balance sheets, except as and to the extent reflected or reserved against
therein, including but not limited to any previous tax liability, all assets
reflected therein are properly reported and present fairly the value of the
assets of PRIVCO, in accordance with generally accepted accounting principles.
The statements of operations, stockholders' equity and cash flows reflect fairly
the information required to be set forth therein by generally accepted
accounting principles.
 
PRIVCO has duly allowed for all taxation reasonably foreseeable and PRIVCO has
made any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
governmental fees and taxation.
 
The books and records, financial and otherwise, of PRIVCO are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.
 
All of PRIVCO's assets are reflected on its financial statements, and PRIVCO has
no material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise which is not reflected on its financial statements.
 
 
6

--------------------------------------------------------------------------------

 
Section 3.5  Information. The information concerning PRIVCO set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.


Section 3.6  Absence of Certain Changes or Events. As of the date of this
Agreement, (a) there has not been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of PRIVCO;
and (b) PRIVCO has not: (i) declared or made, or agreed to declare or make, any
payment of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its shares; (ii) made any material change in its method of management, operation
or accounting; (iii) entered into any other material transaction other than
sales in the ordinary course of its business; or (iv) made any increase in or
adoption of any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees.
 
Section 3.7  Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of PRIVCO after
reasonable investigation, threatened by or against  PRIVCO or affecting PRIVCO
or its properties, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  PRIVCO does not have any knowledge of any material default on its part
with respect to any judgment, order, injunction, decree, award, rule, or
regulation of any court, arbitrator, or governmental agency or instrumentality.
 
Section 3.8  No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which PRIVCO is a party or
to which any of its assets, properties or operations are subject.
 
Section 3.9  Compliance With Laws and Regulations. To the best of its knowledge,
PRIVCO has complied with all applicable statutes and regulations, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of PRIVCO or except to
the extent that noncompliance would not result in the occurrence of any material
liability for PRIVCO.  This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities authorities.
 
Section 3.10  Approval of Agreement. The Board of Directors of PRIVCO has
authorized the execution and delivery of this Agreement by PRIVCO and has
approved this Agreement and the transactions contemplated hereby.
 
Section 3.11 Valid Obligation. This Agreement and all agreements and other
documents executed by PRIVCO in connection herewith constitute the valid and
binding obligation of PRIVCO, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.


ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF PRIVCO SHAREHOLDERS
 
Each of the he PRIVCO Shareholders hereby severally and not jointly represent
and warrant to AMMO:
 
Section 4.1 Authority. Such PRIVCO Shareholder has the right, power, authority
and capacity to execute and deliver this Agreement to which such PRIVCO
Shareholders are each a party, to consummate the transactions contemplated by
this Agreement to which such PRIVCO Shareholder is each a party, and to perform
such PRIVCO Shareholders' obligations under this Agreement to which such PRIVCO
Shareholders is a party. This Agreement has been duly and validly authorized and
approved, executed and delivered by such PRIVCO Shareholders. Assuming this
Agreement has been duly and validly authorized, executed and delivered by the
parties thereto other than such PRIVCO Shareholder, this Agreement is duly
authorized, executed and delivered by such PRIVCO Shareholders and constitutes
the legal, valid and binding obligations of such PRIVCO Shareholder, enforceable
against such PRIVCO Shareholders in accordance with their respective terms,
except as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors rights generally.
 
 
7

--------------------------------------------------------------------------------

 
Section 4.2  No Conflict. Neither the execution or delivery by such PRIVCO
Shareholder of this Agreement to which such PRIVCO Shareholder is  a party nor
the consummation or performance by such PRIVCO Shareholder of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the organizational
documents of such PRIVCO Shareholders (if such PRIVCO Shareholder is not a
natural person); (b) contravene, conflict with, constitute a default (or an
event or condition which, with notice or lapse of time or both, would constitute
a default) under, or result in the termination or acceleration of, any agreement
or instrument to which such PRIVCO Shareholders is a party or by which the
properties or assets of such PRIVCO Shareholder is bound; or (c) contravene,
conflict with, or result in a violation of, any law or order to which such
PRIVCO Shareholder, or any of the properties or assets of such PRIVCO
Shareholder, may be subject.
 
Section 4.3  Litigation. There is no pending Action against such PRIVCO
Shareholder that involves the PRIVCO Shares or that challenges, or may have the
effect of preventing, delaying or making illegal, or otherwise interfering with,
any of the transactions contemplated by this Agreement or the business of PRIVCO
and, to the knowledge of such PRIVCO Shareholder, no such Action has been
threatened, and no event or circumstance exists that is reasonably likely to
give rise to or serve as a basis for the commencement of any such Action.
 
Section 4.4  Acknowledgment. Such PRIVCO Shareholder understands and agrees that
the AMMO Shares to be issued pursuant to this Agreement have not been registered
under the Securities Act or the securities laws of any state of the U.S. and
that the issuance of the AMMO Shares is being effected in reliance upon an
exemption from registration afforded either under Section 4(2) of the Securities
Act for transactions by an issuer not involving a public offering or Regulation
D promulgated thereunder or Regulation S for offers and sales of securities
outside the U.S.
 
Section 4.5  Stock Legends. Such PRIVCO Shareholder hereby agrees with AMMO as
follows:
 
A.  Legend. The certificates evidencing the AMMO Shares issued to such PRIVCO
Shareholder will bear the following legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.
 
B.  Other Legends. The certificates representing such AMMO Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.
 
C.  Opinion. Such PRIVCO Shareholder shall not transfer any or all of the AMMO
Shares pursuant to Rule 144, under the Securities Act, Regulation D or absent an
effective registration statement under the Securities Act and applicable state
securities law covering the disposition of the AMMO Shares, without first
providing AMMO with an opinion of counsel (which counsel and opinion are
reasonably satisfactory to the AMMO) to the effect that such transfer will be
made in compliance with Rule 144, under the Securities Act, Regulation D or will
be exempt from the registration and the prospectus delivery requirements of the
Securities Act and the registration or qualification requirements of any
applicable U.S. state securities laws.
 
Section 4.6  Ownership of Shares. Such PRIVCO Shareholder is both the record and
beneficial owner of the PRIVCO Shares. Such PRIVCO Shareholder is not the record
or beneficial owner of any other shares of PRIVCO. Such PRIVCO Shareholder has
and shall transfer at the Closing, good and marketable title to the PRIVCO
Shares, free and clear of all liens, claims, charges, encumbrances, pledges,
mortgages, security interests, options, rights to acquire, proxies, voting
trusts or similar agreements, restrictions on transfer or adverse claims of any
nature whatsoever, excepting only restrictions on future transfers imposed by
applicable law.
 
 
8

--------------------------------------------------------------------------------

 
Section 4.7  Pre-emptive Rights. Such PRIVCO Shareholder has no pre-emptive
rights or any other rights to acquire any shares of PRIVCO that have not been
waived or exercised.
 
Section 4.8 Investors.  Such PRIVCO Shareholder is: (a) an "accredited investor"
within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act; (b) a non-accredited investor who is a sophisticated person
within the meaning of Rule 506(b)(2)(ii) of Regulation D promulgated under the
Securities Act; or (c) an exempt investor in accordance with the provisions of
Regulation S promulgated under the Securities Act.


ARTICLE V
 
CONDITIONS TO OBLIGATIONS OF PRIVCO AND THE PRIVCO SHAREHOLDERS
 
The obligations of PRIVCO to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by PRIVCO or such
of  the PRIVCO Shareholders , as the case may be, at their sole discretion:
 
Section 5.1  Representations and Warranties of AMMO. All representations and
warranties made by AMMO in this Agreement shall be true and correct in all
material respects on and as of the Closing Date.
 
Section 5.2  [Reserved].


Section 5.3  Agreements and Covenants. AMMO shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.
 
Section 5.4  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.
 
Section 5.5  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of AMMO shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person or entity,
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
Section 5.6  Other Closing Documents. PRIVCO shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of AMMO, AMMO's performance of its obligations hereunder, and/or
in furtherance of the transactions contemplated by this Agreement as the PRIVCO
Shareholders and/or their counsel may reasonably request.
 
Section 5.7  Documents. AMMO must have caused the following documents to be
delivered to PRIVCO:


A.  share certificates evidencing the AMMO Shares registered in the name of the
PRIVCO Shareholders;


B.  a Secretary's Certificate, dated the Closing Date, certifying attached
copies of (A) the AMMO Charter Documents, (B) the resolutions of the AMMO Board
approving this Agreement and the transactions contemplated hereby and thereby;
and (C) the incumbency of each authorized officer of AMMO signing this Agreement
to which AMMO is a party;


C.  an Officer's Certificate, dated the Closing Date, certifying as to
Sections 5.1, 5.2, 5.3, 5.4, 5.5, 5.7 and 5.8;
 
 
9

--------------------------------------------------------------------------------

 
D.  a Certificate of Good Standing of AMMO, dated as of a date not more than
five business days prior to the Closing Date;
 
E.  this Agreements duly executed;
  
F. such other documents as PRIVCO or the PRIVCO Shareholders may reasonably
request for the purpose of (A) evidencing the accuracy of any of the
representations and warranties of AMMO, (B) evidencing the performance of, or
compliance by AMMO with any covenant or obligation required to be performed or
complied with by AMMO, (C) evidencing the satisfaction of any condition referred
to in this Article V, or (D) otherwise facilitating the consummation or
performance of any of the transactions contemplated by this Agreement.


Section 5.8  No Material Adverse Effect.  There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to AMMO.
  
ARTICLE VI
 
CONDITIONS TO OBLIGATIONS OF AMMO
 
The obligations of AMMO to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by AMMO in its sole
discretion:
 
Section 6.1  Representations and Warranties of PRIVCO and the PRIVCO
Shareholders. All representations and warranties made by PRIVCO and the PRIVCO
Shareholders on behalf of themselves individually in this Agreement shall be
true and correct on and as of the Closing Date.


Section 6.2 Approval by Majority Consent.  The holders of at least a majority
(51%) of the outstanding shares of common stock of PRIVCO must approve this
Agreement by written consent, in accordance with the requirements of Delaware
company law, prior to the Closing Date.
 
Section 6.3  Agreements and Covenants. PRIVCO and the PRIVCO Shareholders shall
have performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date.
 
Section 6.4  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.
 
Section 6.5  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
PRIVCO shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person or entity, which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.


Section 6.6  Other Closing Documents. AMMO shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of PRIVCO and the PRIVCO Shareholders, the performance of
PRIVCO's and the PRIVCO Shareholders' respective obligations hereunder and/or in
furtherance of the transactions contemplated by this Agreement as AMMO or its
counsel may reasonably request.
 
Section 6.7  Documents. PRIVCO and the PRIVCO Shareholders must deliver to AMMO
at the Closing:
 
A.  share certificates evidencing the number of PRIVCO Shares, along with
executed share transfer forms transferring such PRIVCO Shares to AMMO;
 
 
10

--------------------------------------------------------------------------------

 
B.  this Agreements to which the PRIVCO and the PRIVCO Shareholders are each a
party, duly executed; and
 
C.  such other documents as AMMO may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of PRIVCO
and the PRIVCO Shareholders, (B) evidencing the performance of, or compliance by
PRIVCO and the PRIVCO Shareholders with, any covenant or obligation required to
be performed or complied with by PRIVCO and the PRIVCO Shareholders, as the case
may be, (C) evidencing the satisfaction of any condition referred to in this
Article VI, or (D) otherwise facilitating the consummation or performance of any
of the transactions contemplated by this Agreement.
 
Section 6.8  No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any person, any claim asserting that such person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the PRIVCO Shares, or any other stock, voting, equity, or ownership
interest in, PRIVCO, or (b) is entitled to all or any portion of the AMMO
Shares.
 
ARTICLE VII
 
SURVIVAL AND INDEMNIFICATION
 
Section 7.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the three-year anniversary of the Closing Date (the "Survival Period"). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.
 
Section 7.2  Indemnification.
 
A.  Indemnification Obligations in favor of the AMMO Controlling Stockholders.
From and after the Closing Date until the expiration of the Survival Period,
PRIVCO shall reimburse and hold harmless each of the AMMO Controlling
Stockholders (such person and his heirs, executors, administrators, agents,
successors and assigns is referred to herein as a "AMMO Indemnified Party")
against and in respect of any and all damages, losses, settlement payments, in
respect of deficiencies, liabilities, costs, expenses and claims suffered,
sustained, incurred or required to be paid by such AMMO Indemnified Party, and
any and all actions, suits, claims, or legal, administrative, arbitration,
governmental or other procedures or investigation against any AMMO Indemnified
Party, which arises or results from a third-party claim brought against a AMMO
Indemnified Party to the extent based on a breach of the representations and
warranties with respect to the business, operations or assets of PRIVCO. All
claims of AMMO pursuant to this Section 8.2 shall be brought by the AMMO
Controlling Stockholders on behalf of AMMO and those Persons who were
stockholders of AMMO immediately prior to the Closing Date.  In no event shall
any such indemnification payments exceed $10,000 in the aggregate from
PRIVCO.   No claim for indemnification may be brought under this Section 8.2(A)
unless all claims for indemnification, in the aggregate, total more than
$10,000.


B.  Indemnification Obligations in favor of PRIVCO and the PRIVCO Shareholders.
From and after the Closing Date until the expiration of the Survival Period, the
AMMO Controlling Stockholders shall indemnify and hold harmless PRIVCO, the
PRIVCO Shareholders, and their respective officers, directors, agents, attorneys
and employees, and each person, if any, who controls or may "control" (within
the meaning of the Securities Act) any of the forgoing persons or entities (each
a "PRIVCO Indemnified Person") from and against any and all losses, costs,
damages, liabilities and expenses arising from claims, demands, actions, causes
of action, including, without limitation, legal fees (collectively, "Damages")
arising out of: (i) any breach of representation or warranty made by AMMO or the
AMMO Controlling Stockholders in this Agreement, and in any certificate
delivered by AMMO or the AMMO Controlling Stockholders pursuant to this
Agreement; (ii) any breach by AMMO or the AMMO Controlling Stockholders of any
covenant, obligation or other agreement made by AMMO or the AMMO Controlling
Stockholders in this Agreement; and (iii) a third-party claim based on any acts
or omissions by AMMO or the AMMO Controlling Stockholders. In no event shall any
such indemnification payments exceed $100,000 in the aggregate from the AMMO
Controlling Stockholders.  No claim for indemnification may be brought under
this Section 8.2(B) unless all claims for indemnification, in the aggregate,
total more than $10,000.
 
 
11

--------------------------------------------------------------------------------

ARTICLE VIII
MISCELLANEOUS PROVISIONS
 
Section 8.1  Publicity. No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.
 
Section 8.2  Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
parties.
 
Section 8.3  Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.
 
Section 8.4  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or 7 days after being sent by
registered or certified mail (postage prepaid, return receipt requested) to the
parties at the following addresses:


If to PRIVCO or the PRIVCO Shareholders, to:


AMMO, Inc. (PRIVCO)
Attn: Fred Wagenhals, Chief Executive Officer
P.O. Box 2086
Payson, AZ 85541


With a copy to (which copy shall not constitute notice):


Spencer Lugash, Esq.
Law Offices of Spencer B. Lugash
2820 Camino Del Rio S., Ste. 314
San Diego, CA. 92108
619-223-3332: office
Attn: Spencer Lugash, Esq.


If to AMMO or the AMMO Controlling Stockholders, to:


AMMO, Inc.( Formerly Retrospettiva, Inc.)
6401 East Thomas Road, #106
Scottsdale, Arizona 854251
Attn: Fred Wagenhals, Chief Executive Officer
 
With a copy to (which copy shall not constitute notice):


Spencer Lugash, Esq.
Law Offices of Spencer B. Lugash
2820 Camino Del Rio S., Ste. 314
San Diego, CA. 92108
619-223-3332: office
Attn: Spencer Lugash, Esq.




or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless notice of such change shall have been given to
such other party hereto as provided in this Section 9.4.
 
 
12

--------------------------------------------------------------------------------

 
Section 8.5  Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.
 
Section 8.6  Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.
 
Section 8.7  Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.
 
Section 8.8  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.
 
Section 8.9  Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Delaware,
and/or the U.S. District Court for Delaware, in respect of any matter arising
under this Agreement. Service of process, notices and demands of such courts may
be made upon any party to this Agreement by personal service at any place where
it may be found or giving notice to such party as provided in Section 9.4.
 
Section 8.10  Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.
 
Section 8.11  Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Delaware without giving
effect to the choice of law provisions thereof.
 
Section 8.12  Amendments and Waivers. Except as otherwise provided herein, no
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.


 


[REST OF PAGE DELIBERATELY LEFT BLANK]


[SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]








13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
AMMO, INC. (FORMERLY RETROSPETTIVA, INC.) ("PUBCO")
 


/s/ Fred Wagenhals                                    
Name: Fred Wagenhals
Title: Chief Executive Officer and President
 
 
 
AMMO CONTROLLING STOCKHOLDERS
 


/s/ Richard Mooroian                               
Name: Richard Mooroian
Title: Shareholder






/s/ Fred Wagenhals                                    
Name: Fred W. Wagenhals
Title: Chief Executive Officer and President








AMMO, INC. ("PRIVCO")
 




/s/ Fred Wagenhals                                    
Name:  Fred Wagenhals
Title:  Chief Executive Officer














 
 
 










14

--------------------------------------------------------------------------------

SCHEDULE I
PRIVCO SHAREHOLDERS


NAME
PRIVCO SHARES HELD
AMMO SHARES TO BE ISSUED
Fred Wagenhals
8,027,000
8,027,000
     
TOTALS
8,027,000
8,027,000















































15

--------------------------------------------------------------------------------

SCHEDULE II
AMMO CONTROLLING STOCKHOLDERS


NAME
AMMO SHARES HELD
Fred Wagenhals
475,679
Richard Mooroian
500,000
   
TOTAL
975,679



























16